EXHIBIT 10.26

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of
October 3, 2011, by and between Graham Corporation, a Delaware corporation with
its principal place of business at 20 Florence Avenue, Batavia, New York 14020
(the “Company”), and Robert Platt, currently residing at 9094 Winding Creek
Lane, Clarence Center, New York 14032 (the “Executive”).

WHEREAS, the Company and the Executive desire to establish an employment
relationship and enter into this Agreement to describe the terms of such
employment relationship and the obligations of the parties.

NOW, THEREFORE, the Company and the Executive, intending to be legally bound and
in consideration of the mutual covenants contained herein, agree as follows:

1. Employment. The Company hereby agrees to employ the Executive as its Vice
President of Sales and the Executive hereby agrees to accept such employment,
upon the terms and conditions hereinafter set forth.

2. Duties.

(a) The Executive shall have authority and responsibility for the Company’s
sales and marketing function and shall report directly to the Company’s
President and Chief Executive Officer. The Executive shall perform such duties
generally consistent with Executive’s title and as may from time to time be
required of the Executive by the President and Chief Executive Officer or by the
Board of Directors (the “Board”) of the Company. The Executive’s office shall be
located at the Company’s principal place of business in Batavia, New York. The
Executive agrees to travel to the extent reasonably necessary for the
performance of his duties. The Executive shall devote his full time to the
business and affairs of the Company and shall use his best efforts, skill and
ability in performing his duties on behalf of the Company.

(b) The Executive agrees that the Company, in its discretion, may apply for and
procure in its own name and for its own benefit, life insurance on the life of
the Executive in any amount or amounts considered advisable, and that he shall
have no right, title or interest therein. The Executive further agrees to submit
to any medical or other examination and to execute and deliver any application
or other instrument in writing, reasonably necessary to effectuate such
insurance, provided such actions do not materially harm the Executive’s ability
to otherwise obtain or retain personal life insurance.

(c) The Executive is not restricted in any way from being employed by the
Company, from entering into this Agreement or from performing his obligations
hereby. The Executive shall not use any confidential information of any prior
employer in the performance of his duties hereunder.

3. Term.

(a) Except as otherwise provided in this Agreement to the contrary, this
Agreement shall be and remain in effect during the period of employment (the
“Term”) established under this Section 3.



--------------------------------------------------------------------------------

(b) Except as provided in Section 3(c), beginning on the effective date of this
Agreement, the Term shall be for one year and shall be automatically extended
each day that this Agreement is in effect (such that while this Agreement is in
effect the remaining Term shall never be less or greater than one year), unless
either the Company, or the Executive, respectively, elects not to extend the
Term further by giving written notice to the other party, in which case the Term
shall end on the first anniversary of the date on which such written notice is
given; provided, however, that in any event, the Term shall end on the last day
of the month in which the Executive attains the age of 65.

(c) Notwithstanding anything herein contained to the contrary, (i) this
Agreement may be terminated during the Term as provided for herein and
(ii) nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the Term upon such terms and
conditions as the Company and the Executive may mutually agree.

4. Base Compensation. As the base compensation for all services to be rendered
by the Executive to the Company, the Company agrees to pay to the Executive, and
the Executive accepts, a salary at a rate of $158,000 per annum, payable in
arrears in equal monthly installments of $13,167 each, subject to such
deductions and withholdings as may be required by law. Periodically, the Board
will review the salary of the Executive, taking into consideration such factors
as the Executive’s performance and such other matters as it deems relevant and,
in its discretion alone, may increase the salary of the Executive to such rate
as the Board deems proper; provided that the Company shall in no event be
required to grant any such increase.

5. Incentive and Other Compensation.

(a) Bonus. The Executive shall be eligible to receive bonuses and awards under
the Company’s bonus plans or arrangements as may be in effect from time to time,
including the Company’s Annual Executive Cash Bonus Program, as may be from time
to time determined by the Board or a committee thereof.

(b) Long-Term Incentive Compensation. The Executive shall be eligible to
participate in any long-term incentive compensation plan generally made
available to similarly situated executive officers of the Company in accordance
with and subject to the terms of such plans, including the Company’s Annual
Stock-Based Incentive Award Plan for Senior Executives, as may from time to time
be determined by the Board of a committee thereof.

(c) First Year Sign On Bonus. During the first year of this Agreement, Executive
shall entitled to a sign on bonus of $1,500 per month (or $18,000 for the year),
the entire amount of which shall be advanced to the Executive upon execution of
this Agreement (the “Sign on Bonus”), subject to such deductions and
withholdings as may be required by law. In the event that Executive resigns
without cause during the first year of this Agreement, Executive shall (i) only
be entitled to retain the portion of the amount advanced to him under this
Section 5(c) as is equal to $1,500 times the actual number of full months for
which he was employed by the Company and (ii) shall immediately return to the
Company the amount of the Sign On Bonus advanced to him in excess of such
number. By way of example, if Executive resigns without cause after completing
seven full months of employment with the Company, he shall retain $10,500 (7 x
$1,500) of the Sign on Bonus and shall immediately return to the Company the
unearned portion of $7,500 (5 x $1,500).

(d) Other Compensation. The Company may, upon recommendation of the Board or a
committee thereof, award to the Executive such other bonuses and compensation as
it deems appropriate and reasonable.



--------------------------------------------------------------------------------

6. Benefits. During the term of this Agreement, the Company shall provide the
following benefits to the Executive:

(a) Medical. The Company will provide the Executive health coverage for himself
and his family in accordance with the Company’s health and medical insurance
plans, as the same may be in effect from time to time. The Executive shall be
responsible for paying the employee portion of the premiums for such health and
medical insurance plans.

(b) Vacation. The Executive shall be entitled to three weeks of vacation per
year in accordance with the Company’s general vacation policies and practices as
may be in effect from time to time. Upon the fifth anniversary of this
Agreement, the Executive shall be entitled to four weeks of vacation per year.
For Company vacation policy purposes only, the Executive shall be credited with
10 years of service as of the date his employment with the Company commences.

(c) General Benefits. The Executive shall be entitled to participate in all
employee benefit plans and arrangements of the Company that may be in effect
from time to time and as may from time to time be made available to the other
similarly situated executives of the Company, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.

(d) No Limitation of Company’s Rights. Nothing in this Section 6 shall be
construed to limit or restrict the complete discretion of the Company to amend,
modify or terminate any employee benefit plan or plans of the Company where such
action generally affects plan participants or employees, including the
Executive.

(e) Insurance. The Company shall provide Executive with $2,500 per annum for the
purpose of Executive procuring a term insurance policy that names such person(s)
of Executive’s choosing as beneficiary(ies).

7. Travel Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary travel and other expenses incurred or paid by the
Executive in connection with the performance of his duties under this Agreement
upon presentation of expense statements or vouchers and such other supporting
information as the Company may from time to time reasonably request. However,
the amount available for such travel and other expenses may be fixed in advance
by the Company.

8. Termination. This Agreement shall terminate prior to the Term expiration
date, hereinabove set forth, in the event that the Executive shall die or the
Board shall reasonably determine that the Executive has become disabled, or if
the Executive’s employment shall be terminated for cause or without cause, as
hereinafter provided.

(a) Disability. The Board may determine that the Executive has become disabled,
for purposes of this Agreement, in the event that the Executive shall fail,
because of illness or incapacity, to render for three successive months, or for
shorter periods aggregating three months or more in any period of twelve months,
services of the character contemplated by this Agreement; and thereupon this
Agreement and all rights of the Executive hereunder shall be deemed to have been
terminated as of the end of the calendar month in which such determination is
made.

(b) For Cause. The Board may dismiss the Executive for cause in the event that
it determines that there has been willful misconduct by the Executive in
connection with the performance of his duties hereunder, there has been any
other conduct on the part of the Executive which has been materially injurious
to the Company or the Executive breaches any of



--------------------------------------------------------------------------------

hid representations or warranties contained in this Agreement; and thereupon
this Agreement shall terminate effective upon the delivery to the Executive of
30-day written notice that the Board has made such determination. For purposes
of this Agreement, “cause” shall be determined only by a good faith finding
thereof by the Board, which shall afford the Executive the opportunity to appear
before it prior to finalizing any such determination.

(c) Without Cause. The Executive may resign without cause at any time upon 30
days’ written notice to the Company, in which event the Company’s obligation to
compensate him ceases on the effective date of his termination except as to
amounts due to him under Section 8(c)(i). In the event that the Company
dismisses the Executive other than for cause, or if the Executive resigns
because of a material breach of this Agreement by the Company (which Executive
may do only if such breach remains materially uncured after the Executive has
provided 30 days prior written notice to the Board), and the Executive’s
dismissal or resignation qualifies as a “separation from service” for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other official guidance issued thereunder
(collectively, “Section 409A”), then the Company shall provide to the Executive:

(i) payment of the compensation due to him through the effective date of the
termination of the Executive’s employment, within ten business days following
such effective date of the termination of the Executive’s employment;

(ii) continuation of the Executive’s salary for six months following the
effective date of the termination of the Executive’s employment at the higher of
the rate specified in Section 4 or the highest salary rate in effect for the
Executive during the one-year period preceding the termination of his
employment, which salary continuation shall be paid monthly in accordance with
the Company’s regular payroll practices

(iii) payment of any Accrued Bonus (as defined below), to be paid as soon as
administratively practicable after the six-month anniversary of the effective
date of the termination of the Executive’s employment. Accrued Bonus shall mean
any amount of bonus with respect to any year prior to the year in which
dismissal without cause occurs (“Prior Bonus Year”) calculable by applying the
formula prescribed by the Company’s incentive compensation plan as it existed on
December 31 of such Prior Bonus Year and employing in the application of such
formula the goals, ratios and weighting percentages and other variable figures
which the bonus plan calls for the Company’s Board or any committee thereof to
determine annually (“Bonus Plan Variables”) which the Company’s Board of
Directors or any committee thereof adopted for purposes of the bonus plan prior
to December 31 of such Prior Bonus Year. Notwithstanding any other provision of
this Section, no Accrued Bonus shall be payable pursuant to this Section 8(c)
for any Prior Bonus Year with respect to which a bonus amount was paid to and
accepted by the Executive.

(iv) Notwithstanding anything to the contrary, to the extent that any payments
under Section 8(c) are subject to a six-month waiting period under Section 409A,
any such payments that would be payable before the expiration of six months
following the Executive’s separation from service but for the operation of this
sentence shall be made during the seventh month following the Executive’s
separation from service

(v) In the event that the provisions of this Section 8(c) are triggered, the
Executive shall resign from all offices and directorships of the Company and of
all subsidiaries and affiliates of the Company, upon payment to the Executive of
the amount referred to in Section 8(c)(i).



--------------------------------------------------------------------------------

(d) Release of Claims. The Company’s obligation to provide the payments under
this Section 8 is conditioned upon the Executive’s execution of an enforceable
release of all claims (and upon the expiration of all applicable rescission
periods contained in such release) and his compliance with all provisions of
this Agreement. If the Executive chooses not to execute such a release (or
rescinds such release) or fails to comply with these provisions, then the
Company’s obligation to compensate him ceases on the effective date of his
termination except as to amount due to him under Section 8(c)(i).

(e) Return of Confidential Documentation. Upon termination of his employment for
any reason whatsoever, the Executive shall return to the Company (and shall not
retain any copies or summaries, in any form whatsoever) all working papers,
computer equipment, notebooks, strategic plans and other confidential or
proprietary documents and information of the Company’s and its subsidiaries and
affiliates, in any form whatsoever.

9. Change in Control.

(a) Continuation by Executive of Employment Pending Change in Control. In the
event a person begins a tender or exchange offer, circulates a proxy to
stockholders, or takes other steps seeking to effect a Change in Control (as
hereinafter defined), the Executive agrees that he will not voluntarily leave
the employ of the Company, and will render the services contemplated in this
Agreement, until such person has either abandoned or terminated his or its
efforts to effect a Change in Control or until three months after a Change in
Control has occurred.

(b) For the purposes of this Agreement, the term “Change in Control” shall mean:

(1) any “person” within the meaning of Section 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), other than the Company, a
subsidiary, or any employee benefit plan(s) sponsored by the Company or any
subsidiary, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) 25 percent or
more of the combined voting power of the outstanding securities of the Company
ordinarily having the right to vote at the election of directors;

(2) individuals who constitute the Board on the effective date of this Agreement
(the “Incumbent Board”) have ceased for any reason to constitute at least a
majority thereof (or a majority of the Board as then constituted), provided that
any person becoming a director subsequent to the effective date of this
Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director without objection to such nomination) shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board;

(3) the closing of a reorganization, merger or consolidation of the Company,
other than one with respect to which all or substantially all of those persons
who were the beneficial owners, immediately prior to such reorganization, merger
or consolidation, of outstanding securities of the Company ordinarily having the
right to vote in the election of directors own, immediately after such
transaction, more than three-quarters of the outstanding securities of the
resulting corporation ordinarily having the right to vote in the election of
directors;

(4) the closing of a sale or other disposition of all or substantially all of
the assets of the Company, other than to a subsidiary; or



--------------------------------------------------------------------------------

(5) the complete liquidation and dissolution of the Company.

10. Covenants of Executive. The Executive acknowledges that: (i) the business of
the Company and its subsidiaries and affiliates, as currently conducted and as
conducted from time to time throughout the term of this Agreement (collectively,
the “Business”), is conducted by and is proposed to be conducted by the Company
and its subsidiaries and affiliates on a world-wide basis (the “Company’s
Market”); (ii) the Business involves providing design, engineering and
manufacture of ejectors, pumps, condensers, vacuum systems and heat exchangers,
including but not limited to steam condensers, steam jet ejectors, shell and
tube heat exchangers, plate and frame heat exchangers, Heliflow heat exchangers,
liquid ring vacuum pumps and rotary piston pumps; (iii) the Company and its
subsidiaries and affiliates have developed trade secrets and confidential
information concerning the Business; and (iv) the agreements and covenants
contained in this Section 10 are essential to protect the Business. In order to
induce the Company to enter into this Employment Agreement, the Executive
covenants and agrees that:

(a) Agreement Not To Compete. For a period of 18 months after the termination of
Executive’s employment with the Company for any reason (such period of time
hereinafter referred to as the “Restricted Period”), neither the Executive nor
any entity of which 20 percent or more of the beneficial ownership is held by
the Executive or a person related to the Executive by blood or marriage
(“Controlled Entity”) will, anywhere in the Company’s Market, directly or
indirectly own, manage, operate, control, invest or acquire an interest in, or
otherwise engage or participate in, whether as a proprietor, partner,
stockholder, director, officer, member manager, employee or otherwise any
business which competes in the Company’s Market with the Business, without the
prior written consent of the Company. Notwithstanding any other provisions of
this Agreement, the Executive may make a passive investment in any
publicly-traded company or entity in an amount not to exceed five percent of the
voting stock of any such company or entity.

(b) Agreement Not To Interfere in Business Relationships.

(i) During the Restricted Period, neither the Executive nor any Controlled
Entity will directly or indirectly solicit, induce or influence any customer, or
any other person which has a business relationship with the Company or any of
its subsidiaries or affiliates, or which had on the date of this Agreement such
a relationship with the Company or any of it subsidiaries or affiliates, to
discontinue or reduce the extent of such relationship with the Company or any of
its subsidiaries or affiliates in the Company’s Market.

(ii) During the Restricted Period, neither the Executive nor any Controlled
Entity will (1) directly or indirectly recruit, solicit or otherwise induce or
influence any stockholder or employee of the Company or any of its subsidiaries
or affiliates to discontinue such employment or other relationship with the
Company or any of its subsidiaries or affiliates, or (2) employ or seek to
employ, or cause any business which competes in the Company’s Markets to employ
or seek to employ for any reason, any person who is then (or was at any time
within six months prior to the date the Executive or such business employs or
seeks to employ such person) employed by the Company or any of its subsidiaries
or affiliates without the prior written consent of the Company.

(c) Confidentiality. During the Restricted Period, neither the Executive nor any
Controlled Entity will directly or indirectly disclose to anyone, or use or
otherwise exploit for the Executive’s or any Controlled Entity’s own benefit or
for the benefit of anyone other than the Company, any confidential information,
including, without limitation, any confidential “know-how”, trade secrets,
customer lists, details of customer contracts, pricing policies, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition plans and new personnel acquisition plans of the Company or
any of its



--------------------------------------------------------------------------------

subsidiaries or affiliates related to the Business or any portion or phase of
any scientific, engineering or technical information, design, process,
procedure, formula, improvement, discovery, invention, machinery or device of
the Company or any subsidiary or affiliate, whether or not in written or
tangible form (all of the preceding is hereinafter referred to as “Confidential
Information”). The term “Confidential Information” does not include, and there
shall be no obligation hereunder with respect to, information that becomes
generally available to the public or the Company’s competitors other than as a
result of a disclosure by the Executive or a Controlled Entity or any agent or
other representative thereof. Neither the Executive nor any Controlled Entity
shall have any obligation hereunder to keep confidential any Confidential
Information to the extent disclosure is required by law, or determined in good
faith by the Executive to be necessary or appropriate to comply with any legal
or regulatory order, regulation or requirement; provided, however, that in the
event disclosure is required by law, the Executive or the Controlled Entity
concerned shall provide the Company with prompt advance written notice of such
requirement so that the Company may seek an appropriate protective order. It is
understood that in any new employment, the Executive may use his ordinary skill
and non-confidential knowledge, even though said skill and non-confidential
knowledge may have been gained at the Company. The Executive’s obligations under
this Section 10(c) shall be in addition to, not in substitution for, any common
law fiduciary duties the Executive has to the Company regarding information
acquired during the course of his employment.

(d) Intellectual Property. The Executive shall communicate to the Company full
information concerning all inventions, improvements, discoveries, formulas,
processes, systems of organization, management procedures, software or computer
applications (hereinafter, collectively, “Intellectual Property”) made or
conceived by him either solely or jointly with others while in the employ of the
Company, whether or not perfected during his period of employment and which
shall be within the existing or contemplated scope of the Company’s business
during his employment. The Executive will assist the Company and its nominees in
every way at the Company’s expense in obtaining patents for such Intellectual
Property as may be patentable in any and all countries and the Executive will
execute all papers the Company may desire and assignments thereof to the Company
or its nominees and said Intellectual Property shall be and remain the property
of the Company and its nominees, if any, whether patented or not or assigned or
not.

(e) Survival of Covenants. In the event of a termination of this Agreement, the
covenants and agreements contained in this Section 10 and in Sections 11 through
20 shall survive, shall continue thereafter, and shall not expire unless and
except as expressly set forth in this Section.

(f) Remedies. The parties to this Agreement agree that (i) if either the
Executive or any Controlled Entity breaches any provision of this Section 10,
the damage to the Company and its subsidiaries or affiliates will be
substantial, although difficult to ascertain, and money damages will not afford
an adequate remedy, and (ii) if either the Executive or any Controlled Entity is
in breach of this Agreement, or threatens a breach of this Agreement, the
Company shall be entitled in its own right and/or on behalf of one or more of
its subsidiaries or affiliates, in addition to all other rights and remedies as
may be available at law or in equity, to (1) injunctive and other equitable
relief to prevent or restrain a breach of this Agreement and (2) may require the
breaching party to pay damages as the result of any transactions constituting a
breach hereof.

11. Indemnification of Executive. In the event the Executive is terminated for
any reason, (a) the Company will hold harmless and indemnify the Executive for
all third party claims, actions or other proceedings against the Executive
initiated either prior to the termination of employment or thereafter which
relate to duties performed in good faith by the Executive



--------------------------------------------------------------------------------

while employed by the Company; and (b) the Company will retain the Executive as
named insured under any directors’ and officers’ insurance policies it may have,
for acts of the Executive during the time he served as an officer of the
Company. Additionally, all reasonable legal and other costs incurred by the
Executive to defend himself will be paid by the Company, as the Executive is
billed for such costs, within ten days of periodic submission to the Company of
statements of charges of attorneys and statements of other expenses incurred by
the Executive in connection with such defense.

12. Effect of Waiver. The waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

13. Notice. Any and all notices provided for herein shall be in writing and
shall be physically delivered or mailed by registered or certified mail, return
receipt requested to the parties at their respective addresses set forth
hereinabove. Either party may from time to time designate a different address
for notices to be sent to such party by giving the other party due notice of
such different address.

14. Modification and Assignment. This Agreement shall not be modified or amended
except by an instrument in writing signed by the parties hereto. This Agreement
and all of its terms and conditions shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns, including but not limited to any corporation or other
entity with or into which the Company is merged or consolidated or any other
successor of the Company. The Executive agrees that he will not and may not
assign, transfer or convey, pledge or encumber this Agreement or his right,
title or interest therein, or his power to execute the same or any monies due or
to become due hereunder, this Agreement being intended to secure the personal
services of the Executive, and the Company shall not recognize any such
assignment, transfer, conveyance, pledge or encumbrance.

15. Applicable Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of New York, without giving effect to the conflict of laws provisions
thereof. Any action or proceeding brought by either party against the other
arising out of or related to the Agreement shall be brought only in a state
court of competent jurisdiction located in the County of Monroe, State of New
York or the Federal District Court for the Western District of New York located
in Monroe County, New York and the parties hereby consent to the personal
jurisdiction and venue of said courts.

16. Prior Agreements. This Agreement shall supersede any prior employment
agreement, arrangement or understanding between the Company and the Executive,
without limitation, and shall be effective from the date specified hereinabove.

17. Business Combinations. In the event of any sale, merger or any form of
business combination affecting the Company, including without limitation the
purchase of assets or any other form of business combination, the Company will
obtain the express written assumption of this Agreement by the acquiring or
surviving entity from such combination, and failure of the Company to obtain
such an assumption will constitute a breach of this Agreement, entitling the
Executive to all payments and other benefits to be provided in the event of
termination without cause provided in Section 9(c).

18. Section 409A. This Agreement is intended to comply with Section 409A to the
extent its provisions are subject to that law. The parties agree that they will
negotiate in good faith regarding amendments necessary to bring this Agreement
into compliance with the terms of that Section or an exemption therefrom as
interpreted by guidance issued by the Internal Revenue Service, taking into
account any limitations on amendments imposed by Section 409A



--------------------------------------------------------------------------------

or Internal Revenue Service guidance. The parties further agree that to the
extent the terms of this Agreement fail to qualify for exemption from or satisfy
the requirements of Section 409A, this Agreement may be operated in compliance
with Section 409A pending amendment to the extent authorized by the Internal
Revenue Service. In such circumstances the Company and the Executive will
administer the Agreement in a manner which adheres as closely as possible to the
existing terms and intent of the Agreement while complying with Section 409A.

19. Headings. The section headings of this Agreement are for convenience of
reference only and are not to be considered in the interpretation of the terms
and conditions of this Agreement.

20. Invalidity or Unenforceability. If any term or provision of this Agreement
is held to be invalid or unenforceable, for any reason, such invalidity or
unenforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein. If any court determines that
any provision of Section 10 hereof is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the scope or duration of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable.

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which for all purposes shall be deemed to be an original.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

[Signature page to Robert Platt Employment Agreement]

IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as of
the day and year first above written.

 

GRAHAM CORPORATION

By:

     

Name: James R. Lines

Title: President and Chief Executive Officer

      Robert Platt

 

STATE OF NEW YORK

    )             )      ss.:   

COUNTY OF GENESSEE

    )        

On this ___ day of October, 2011, before me personally came James R. Lines, to
me known, who, being by me duly sworn did depose and say that the above-named
person resides in Lancaster, New York, that said person is the President and the
Chief Executive Officer of Graham Corporation, the corporation described in and
which executed the foregoing instrument.

 

   Notary Public   [Notary Stamped]

 

STATE OF NEW YORK

    )             )      ss.:   

COUNTY OF GENESSEE

    )        

On the ___ day of October, 2011, before me came Robert Platt, who, being by me
duly sworn did depose and say that the above-named person resides in
_____________, New York, and such person proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the above
agreement and acknowledged to me that he executed the same in his individual.

 

   Notary Public   [Notary Stamped]